Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 1, 17, and 18 are objected to.  The limitation “deuterium (-D)” should be amended to --deuterium--.

Claim Interpretation
	The limitation “a molecular weight” as recited in each of independent claims 1, 17, and 18 will be interpreted to refer to a weight average molecular weight given the definition provided in paragraph 0074 of Applicants originally filed disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of independent claims 1, 17, and 18 recite the limitation “at least one substituent selected from the substituted C5-C60 carbocyclic group”.  The limitation the substituted C5-C60 carbocyclic group does not have proper antecedent basis, rendering each of claims 1, 17, and 18 indefinite.  Claims 2-16, 19, and 20 are included in this rejection as they depend from claims 1 or 18.
Claims 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 14 recites that the concentration of the composition is in a range of about 0.5% to about 20%.  However, the composition of claim 1 already includes a solvent so it is unclear how the concentration of a composition comprising a solvent falls within the 0.5-20% range.  For purposes of further examination, it will be interpreted that claim 14 refers to a concentration of the polymer compound of formula 1 and the non-arylamine-based compound of formula 2 is within the 0.5-20% range.  Correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP-2017155208) in view of Iwasaki et al. (WO 2013/080696) and Fennimore et al. (US 2016/0315259).  Machine translations of Fujita et al. and Iwasaki et al. are provided with this Office action and relied upon for citation purposes.
Claims 1, 17, and 18: Fujita et al. teaches poly(arylamines) which are employed as hole transport materials in organic light-emitting devices (working examples).  The employment of the poly(arylamines) as a hole transport material for an organic light-emitting device satisfies all of the layer and device limitations of claims 17 and 18.  The poly(arylamines) are prepared by the reaction of a diarylamine compound bearing two hydrogen atoms and an aryl compound bearing two halide atoms (as shown on page 39 as one example).  The resulting polymer is then end-capped with an aryl halide and a diarylamine to afford a poly(arylamine) having diarylamino and aryl end groups.  Included in the polymers taught by Fujita et al. which satisfy the structural limitations of Formula 1 are polymers B25 through B32, whose structures are shown on pages 18-20.  Polymer B32 as one example, satisfies all of the structural limitations of Formula 1 of claims 1, 17, and 18 with variables Ar1, Ar2, and Ar3 equal to phenyl, variables a and b equal to 0.5, the sum of a and b being equal to 1, variable Y equal to a phenylene group which is substituted by two phenylene groups (terphenylene), variable X is equal to a group satisfying Formula 1-1, where variables R1 and R2 are equal to a phenyl group which is substituted by a methyl group and a butyl group, variable X1 is equal to an unsubstituted phenylene group, and variable c is equal to 2.
While Fujita et al. does not explicitly teach that the weight average molecular weight of the polymers taught therein are greater than or equal to about 50,000 as required by claims 1, 17, and 18, it would have been obvious to one having ordinary skill in the art to have prepared polymers B25 through B32 such that the Mw is at least about 50,000 given the teachings of Iwasaka et al.  Fujita et al. and Iwasaka et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices which employ poly(arylamines) as hole transport materials.  Iwasaka et al. teaches that the weight average molecular weight of the poly(arylamines) are between 50,000-200,000 (paragraph 0015 of the machine translation).  Iwasaka et al. further teaches that when the molecular weight of the poly(arylamine) is within the 50-200k range, mixing between the as-deposited polymeric hole transport layer and the as-deposited emission layer is minimized (paragraph 0022).  If the average molecular weight exceeds 200,000, synthesis and purification problems may arise as well as their being an increase in the amount of residual impurities which could affect device performance (paragraph 0022).  For these reasons, it would have been obvious to have prepared the poly(arylamines) taught by Fujita et al. which satisfy the molecular weight requirements taught by Iwasaka et al.  Fujita et al. does exemplify several polymers which already satisfy Applicants claimed molecular weight limitations regarding the polymers represented by Formula 1.  
While Fujita et al. does not teach the inclusion of low-molecular weight non-arylamine-based compound which satisfies Formula 2 of claims 1, 17, and 18, it would have been obvious to one having ordinary skill in the art to have included such a compound in the hole transport layer (and thus the hole transport spin-coat solution) given the teachings of Fennimore et al.  Fujita et al. and Fennimore et al. are combinable as they are from the same field of endeavor, namely, organic light-emitting devices employing a poly(arylamine) hole transport layer.  Fennimore et al. is concerned with minimizing mixing that occurs between the solution deposition of an emission layer over a poly(arylamine) hole transport layer.  Mixing between the hole transport region and the emission region can deleterious affect device performance.  Fennimore et al. achieves improved resistance to mixing of layers by including a facilitation additive.  The facilitation additive is taught to be a low molecular weight material which has the general formula (VIII) as taught in paragraph 0206 and more specifically includes those which satisfy formula (IX-a) and the specific compounds taught in paragraphs 0249 and 0411.  Many of the taught and exemplified compounds satisfy Formula 2 of claim 1 where variable Z is equal to a substituted or unsubstituted aryl group.  Given the teachings of Fennimore et al., it would have been obvious to one having ordinary skill in the art to have included a facilitation additive in the hole-transport coating solution so as to minimize the effects of layer mixing when preparing an organic light-emitting device.  Additionally, Fujita et al. teaches that the poly(arylamines) prepared therein have excellent selective solubility in specific solvents and can be applied in a coating process using a good solvent (paragraph 0017).  Fujita et al. further teaches that overcoating the poly(arylamine) hole transport layer with a light-emitting layer in a coating process using a poor solvent does not attack the arylamine polymer layer (paragraph 0017).  The teachings in paragraph 0017 imply that an overcoating process using a good solvent would result in the arylamine polymer layer being mixed with said overcoat layer.  Including the facilitation additives of Fennimore et al. would expand the solvent window without causing significant mixing between the hole transport and emission layers.  And Iwasaka et al. also teaches that keeping the Mw of the poly(arylamine) between 50-200k lowers the solubility and thus lowers the degree of interlayer mixing.  One having ordinary skill in the art would have reasonably expected that maintaining the molecular weight of the polymers taught therein between 50-200k and including a facilitation additive would result in an organic light emitting device having improved interlayer homogeneity owing to the minimized mixing between the hole transport layer and the emission layer.  The combined teachings of Fujita et al., Iwasaka et al., and Fennimore et al. would lead one having ordinary skill in the art to prepare a coating solution which is comprised of a polymer satisfying the molecular weight and structural limitations of claim 1, a facilitation additive which satisfies the structural limitations of claim 1, and a solvent.  The resulting devices prepared from such a coating solution satisfy the interlayer limitations of claim 17 and the device limitations of claim 18.
Claims 2-4: Fujita et al. teaches and exemplifies polymers where the Ar1-Ar3 end-capping groups are phenyl, thereby satisfying claims 2-4.
Claims 5 and 11: Fennimore et al. teaches facilitation additives which satisfy formula 4a of claim 5 with variable a41 such as FA-1 through FA-3, FA-6 through FA-15, FA-19, and FA-21, with FA-13 being sufficient close to compound A1 of claim 11.  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Claim 12: Fennimore et al. teaches that the liquid medium in the coating solution includes solvents such as toluene, anisole, methylene chloride, and methylbenzoate (paragraph 0256), which satisfies claim 12.
Claim 13: The ratio of polymer compound to facilitation additive as taught by Fennimore et al. falls within the about 1:99 to about 99:1 range of claim 13 (see Table 5).  
Claim 14: Fennimore et al. teaches that the concentration of solids present is between 1-10 wt% (paragraph 0268), which falls within the range of claim 14. 
Claims 15  and 16: Fennimore et al. teaches that the preparation of the hole transport layer (which is an interlayer in the final organic light-emitting device) is carried out by a solution deposition process at temperatures of most preferably 100-200 °C (paragraph 0277) and most preferably from 5-10 minutes (paragraph 0282) which satisfies the time and temperature limitations of claims 15 and 16.
Claim 19: The light-emitting devices taught by Fujita et al. comprise an anode, a cathode, a hole transport region which comprises a hole injection layer and a hole transport layer, and an electron transport region comprising an electron transport layer and an electron injection layer, thereby satisfying claim 19 (paragraphs 0363-0367).
Claim 20: While Fujita et al. does not explicitly teach the device limitations of claim 20, one having ordinary skill in the art would have understood that any organic light emitting diode having a plurality of pixels can be driven using very well-known AMOLED technology in which the OLED is driven by a thin film transistor (TFT) containing a source, drain, and gate electrode.  AMOEDs allow for large size and large resolution displays.  

Allowable Subject Matter
While all claims stand rejected, claims 6-10 are free of any prior art rejections and should Applicants overcome the 112(b) rejections above, claims 6-10 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All three prior art references relied upon above teach poly(arylamines) as hole-transport materials.  However, none of these references teach or otherwise suggest to one of ordinary skill in the art to prepare a poly(arylamine) which satisfies the structural limitations of claims 6-10.  Only through improper hindsight reconstruction could such materials be prepared.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766